internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc intl 4-plr-118783-02 date date number release date index number in re ty legend foreign acquirer subsidiary target company year year country a b a b c d e f g h i j k m date date date date dear this is in response to your letter dated date requesting a private_letter_ruling that based on your representations the proposed merger of target with and into a wholly-owned subsidiary of foreign acquirer will qualify for an exception to the general_rule of sec_367 of the internal_revenue_code_of_1986 as amended the code additional information was submitted in letters dated date date and date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the rulings it is subject_to verification upon examination foreign acquirer is a publicly traded corporation in a personal service business it has one major shareholder a non-u s individual who is the chairman of the supervisory board and whose family founded foreign acquirer it was founded in year and incorporated in country a in year target is a holding_company incorporated in delaware and is in the same personal service business as the foreign acquirer and target stock is not publicly traded it has two classes of common_stock outstanding a class a shares owned by approximately b employees and former employees and c class b shares owned by company a foreign_corporation the economic rights of the class a and b common_stock are identical although the class b common_stock has greater voting power on date foreign acquirer and target announced the proposed merger merger whereby foreign acquirer will acquire the target common_stock and cash_out approximately d target options in exchange for an estimated dollar_figuree in stock and equity-based securities the market_value of foreign acquirer on date was approximately dollar_figuref the consideration to be issued by foreign acquirer for these purposes would consist of g foreign acquirer ordinary shares ora’s issued pursuant to section l of the b commercial code that are mandatorily redeemable for h foreign acquirer ordinary shares and obsa’s which are notes with detachable warrants to acquire h foreign acquirer ordinary shares the ora’s and detachable warrants were designed to reduce the short-term dilution in voting power of the foreign acquirer controlling shareholders the warrants will be detached from the notes immediately after closing and distributed to the target shareholders each warrant entitles the holder to purchase one foreign acquirer ordinary share and is exercisable at any time from the anniversary to the anniversary of the issue_date following an arm’s length negotiation between company and a special committee of target’s disinterested directors the parties agreed to the following steps to accomplish the dual objectives of obtaining cash proceeds for the class a shareholders and allowing company to achieve equity accounting for its foreign acquirer investment_company will acquire shares of class a common_stock from the class a shareholders at a price of dollar_figurei per share and voting power over additional shares in foreign acquirer for a temporary period first prior to the closing of the merger subsidiary a transitory subsidiary of target will merge with and into target in the preliminary merger and company will acquire class a shares from the class a shareholders for an aggregate amount of dollar_figurej in a transaction constituting a purchase of class a common_stock by company followed by a conversion of the acquired stock into class b common_stock second the merger agreement between foreign acquirer and target provides that the voting rights on approximately of the foreign acquirer shares issued to the class a target shareholders will be transferred to company for a -year period this will be accomplished by splitting the right to vote from the economic_interest in these shares as permitted under b law the class a shareholders will retain usufruct with all economic rights but company will receive the bare_legal_title with all voting rights for the 2-year period based on these transactions after the merger the former class a shareholders of target will own approximately of the value as distinguished from voting power of the outstanding_stock in foreign acquirer and company will own approximately assuming all of the warrants are exercised and the oras are converted to common_stock of foreign acquirer former class a shareholders of target will own approximately of foreign acquirer and company will own approximately foreign acquirer and target represent that the proposed merger qualifies under sec_368 by reason of sec_368 the exchange of target shares by u s persons is subject_to sec_367 of the code which provides that where no exception applies the transfer of appreciated_property including stock by a u_s_person to a foreign_corporation in a transaction that would otherwise qualify as a nonrecognition exchange is treated as a taxable transfer in the case of a sec_367 transaction in which a u_s_person transfers domestic stock to a foreign_corporation the u s transferor will qualify for nonrecognition treatment only if the requirements of sec_1_367_a_-3 are satisfied among the requirements of sec_1_367_a_-3 is the requirement that the u s target company must satisfy the reporting requirements of sec_1_367_a_-3 target represents that it will comply with the reporting requirements of sec_1_367_a_-3 another requirement is that each u s transferor who is a 5-percent_shareholder of the transferee foreign_corporation immediately_after_the_exchange enter into a 5-year gain_recognition_agreement as provided in sec_1_367_a_-8 foreign acquirer and target the taxpayers represent that each u s shareholder that is a 5-percent_shareholder of foreign acquirer after the merger and will enter into a five-year gain_recognition_agreement with respect to target stock it exchanged in the form provided in sec_1_367_a_-8 among the remaining requirements of sec_1_367_a_-3 is the requirement that u s persons transferring u s target stock must receive in the aggregate 50-percent or less of both the total voting power and total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the code as modified by the rules of sec_958 of the code the taxpayers represent that u s transferors of target stock will receive in the aggregate actually or constructively 50-percent or less of both the total voting power and total value of all shares of foreign acquirer stock outstanding after the merger the taxpayers represent that the 50-percent threshold will be satisfied even if all the stock_options convertible notes and exchangeable_shares in foreign acquirer received in the merger exchange for shares of target were subject_to sec_1_367_a_-3 and treated as exercised and exchanged for foreign acquirer stock another requirement is that u s persons who are officers or directors of the u s target_corporation or who are 5-percent shareholders of the u s target_corporation must own in the aggregate percent or less of each of the total voting power and the total value of the stock in the transferee foreign_corporation taking into account the attribution_rules of sec_318 of the code as modified by the rules of sec_958 of the code the taxpayer represents that u s persons who are officers directors or 5-percent target shareholders of target will own in the aggregate actually or constructively 50-percent or less of each of the total voting power and total value of all shares of foreign acquirer outstanding immediately after the merger the active trade_or_business test of sec_1_367_a_-3 must be satisfied the active trade_or_business test consists of three elements the first element provides that the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership as defined under sec_1_367_a_-3 and viii must have been engaged in the active_conduct_of_a_trade_or_business outside the united_states within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the exchange of u s target stock the taxpayers represent that foreign acquirer or one or more of its qualified subsidiaries as defined in sec_1 a -3 c vii will have been engaged in the active_conduct_of_a_trade_or_business outside the united_states the foreign acquirer business within the meaning of sec_1_367_a_-2t b and for the entire 36-month period immediately preceding the merger the second element of the active trade_or_business test provides that at the time of the exchange neither the transferors nor the transferee foreign_corporation or any qualified_subsidiary or qualified_partnership engaged in the active trade_or_business will have the intention to substantially dispose_of or discontinue such trade_or_business the taxpayers represent that neither the shareholders of target nor foreign acquirer including its qualified subsidiaries or qualified partnerships will have any plan or intention to substantially dispose_of or discontinue the foreign acquirer business the third element of the active trade_or_business test is the substantiality test as defined in sec_1_367_a_-3 under the substantiality test the transferee foreign_corporation must be equal or greater in value than the u s target_corporation at the time of the u s target stock exchange see sec_1_367_a_-3 the taxpayers represent that the market capitalization of foreign acquirer the day before the merger was announced was dollar_figuref and exceeded the estimated dollar_figuree consideration arrived at in arm’s length negotiations to be applied to acquire target pursuant to sec_1 a - c iii b the value of the transferee foreign_corporation is reduced by the amount of any asset acquired outside the ordinary course of business by such corporation or any of its qualified subsidiaries or qualified partnerships within the 36-month period preceding the exchange to the extent that i at the time of the exchange such asset produces or is held for the production of passive_income as defined in sec_1297 or ii such asset was acquired for the principal purpose of satisfying the substantiality test commonly referred to as the stuffing rule in addition pursuant to sec_1_367_a_-3 the value of the transferee foreign_corporation is reduced by the value of assets received within the 36-month period prior to the acquisition if such assets were owned by the u s target company or an affiliate taxpayers represent that at closing neither foreign acquirer nor any of its qualified subsidiaries or qualified partnerships if applicable will hold any assets that were acquired for the principal purpose of satisfying the substantiality test of treas reg sec_1_367_a_-3 for purposes of the substantiality test the value of foreign acquirer would have to be discounted or reduced by the amount of certain prohibited_assets acquired outside the ordinary course of business by foreign acquirer or any of its qualified subsidiaries within the 36-month period preceding the exchange as provided in sec_1_367_a_-3 commonly referred to as the stuffing rule foreign acquirer made two public debt offerings one on date and the second on date the date exchangeable notes raised approximately dollar_figurek in u s dollars and the date convertible_bonds raised approximately dollar_figurem in u s dollars foreign acquirer represents that the exchangeable notes and the convertible_bonds constituted debt and not equity foreign acquirer represents that the debt offerings were issued in order to raise capital for general financing needs to permit refinancing of previous acquisitions and to manage financing costs efficiently not for any purpose related to satisfying the substantiality test if all of the assets acquired during the past months were excluded when determining the value of foreign acquirer it would not meet the substantiality test the taxpayer requests a ruling under sec_1_367_a_-3 that there will be substantial compliance with the active trade_or_business test the issue of whether a transaction constitutes a corporate_reorganization within the meaning of sec_368 including a transaction that qualifies under sec_368 by reason of sec_368 is an area in which rulings or determination letters will not be issued see sec_3 of revproc_2002_3 i r b big_number based solely on the information submitted and on the representations set forth above provided the notes and convertible_bond constitute debt and not equity and subject_to the caveats below it is held as follows the transfer of target shares by us persons for shares of foreign acquirer will qualify for an exception to sec_367 under sec_1_367_a_-3 and no opinion is expressed as to the value or valuation of the target stock and the foreign acquirer stock no opinion is expressed as to the value of the foreign acquirer stock or any other consideration received by the target shareholders furthermore no opinion is expressed on the tax effects of the merger if the equity consideration issued to the target shareholders in the merger drops below percent of the total consideration issued to the target shareholders no opinion is expressed as to the tax treatment of the transaction under other provisions of the code and regulations and no opinion is expressed about the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by this ruling in particular no opinion was requested and no opinion is provided as to whether the transaction will qualify for nonrecognition treatment under sec_351 or sec_368 of the code no opinion is expressed as to the reporting requirements of u s persons exchanging stock under sec_6038b and the regulations thereunder this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely michael h frankel senior technical reviewer branch office of associate chief_counsel international cc
